DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Allowability Notice addressing applicants response dated 18th April 2022.  Claim(s) 12, 17-22 and 24 were amended; Claim(s) 1-11, 13, and 15-16 were cancelled; and No New Claim(s) were added; therefore, Claim(s) 12, 14, and 17-24 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (DE) 102017202425.9 filed on 2nd February, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021 and 8/13/20190 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 5) with respect to the cancellation of  Claim(s) 13 and 15-16; have been fully considered; therefore, the rejection has been withdrawn.

Applicant’s arguments (Remarks Pg. 5-6) with respect to the rejection of the Claim(s) under AlA 35 U.S.C. §102/103; have been fully considered and are persuasive based on the amended Claim(s); therefore, the rejection has been withdrawn.

Allowable Subject Matter
Independent Claim(s) 12, 20, and 22; and Dependent Claim(s) 14, 17-19, 21, and 23-24, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “single metallic coating which includes one of nickel and a nickel alloy at least in an area of the diaphragm on an outer side and an inner side of the diaphragm cup; and a lacquer coating applied to the outer side of the diaphragm cup directly on top of the single metallic coating without any intermediate layer, wherein the lacquer coatinq is not applied to any area on the inner side of the diaphragm cup, wherein the lacquer coating has a thickness between 0.25 μm and 0.60 μm” are neither anticipated nor found obvious over the art of record.  

Claim 20 is essentially the same as Claim 12 and refers to the method for manufacturing the diaphragm cup for the ultrasonic transducer of Claim 1.  Therefore Claim 20 is allowed for the same reasons as applied to Claim 12 above.

Claim 22 is essentially the same as Claim 12 and refers to the ultrasonic transducer of Claim 1.  Therefore Claim 22 is allowed for the same reasons as applied to Claim 12 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kalbhenn (US 2008/0130416 A1) teaches diaphragm cup for an ultrasonic transducer.
PATZ (DE 102007049212 B4) teaches ultrasound transducer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645